Case 2:19-cv-00863-SPC-NPM Document 42 Filed 09/29/20 Page 1 of 6 PageID 241




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

RICHARD PARKHURST,

              Plaintiff,

v.                                                    Case No.: 2:19-cv-863-FtM-38NRM

HIRING 4 U, INC. AND CITY OF
CAPE CORAL,

              Defendant.
__________________________________ /

                                 OPINION AND ORDER
       Before the Court is Defendant City of Cape Coral’s Motion to Dismiss Plaintiff

Richard Parkhurst’s Second Amended Complaint (Doc. 36) and Parkhurst’s response

(Doc. 41).

                                       Background

       This is an employment discrimination case. Parkhurst accuses Cape Coral and

Hiring 4 U, Inc. of violating the Americans with Disabilities Act (ADA) and the Florida Civil

Rights Act (FCRA). Cape Coral moves to dismiss the Second Amended Complaint under

Federal Rules of Civil Procedure 8(a)(2), 10(b), and 12(b)(6).

       The Court recounts the factual background as pled in Parkhurst’s Second

Amended Complaint, which it must take as true to decide whether Parkhurst states a

plausible claim. See Chandler v. Sec’y Fla. Dep’t of Transp., 695 F.3d 1194, 1198-99

(11th Cir. 2012). Hiring 4 U is a staffing agency, and Cape Coral is one of its customers.

Hiring 4 U hired Parkhurst and assigned him to work as a File Clerk in Cape Coral’s

Community Development department.          Cape Coral controlled Parkhurst’s day-to-day

employment.
Case 2:19-cv-00863-SPC-NPM Document 42 Filed 09/29/20 Page 2 of 6 PageID 242




       Parkhurst suffers from epilepsy and epileptic seizures.        A few days into his

assignment at Cape Coral, Parkhurst had a seizure while on the job and was taken to a

hospital by ambulance. Cari Kaletta, a Cape Coral supervisor, visited Parkhurst at the

hospital, then informed Hiring 4 U owner Susan Pinto that Parkhurst would return to work

the following week. About five weeks later, Parkhurst had a second seizure while on the

job and was again rushed to a hospital by ambulance.          While Parkhurst was in the

hospital, Pinto told him he could not return to work without a doctor’s note guaranteeing

he would not have more seizures. The next day, Parkhurst told Pinto he could not provide

the required doctor’s note, and Pinto immediately terminated his Cape Coral assignment.

       Parkhurst filed a Charge of Discrimination with the EEOC and the Florida

Commission of Human Relations against both Defendants. The EEOC dismissed the

Charge against Hiring 4 U first, and Parkhurst filed this case. When the EEOC also

dismissed the claim against Cape Coral, Parkhurst filed his Amended Complaint to add

Cape Coral as a defendant. The Court dismissed Parkhurst’s First Amended Complaint

with leave to amend, and the Second Amended Complain followed.

                                     Legal Standard

       The Federal Rules of Civil Procedure require a complaint to contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). The rules also require plaintiffs to set out their claims in separate, numbered

paragraphs, “each limited as far as practicable to a single set of circumstances.” Fed. R.

Civ. P. 10(b). “Complaints that violate either Rule 8(a)(2) or Rule 10(b), or both, are often

disparagingly referred to as ‘shotgun pleadings.’” Weiland v. Palm Beach County Sheriff’s

Office, 792 F.3d 1313, 1320 (11th Cir. 2015). The problem with shotgun pleadings is that
Case 2:19-cv-00863-SPC-NPM Document 42 Filed 09/29/20 Page 3 of 6 PageID 243




they fail “to give the defendants adequate notice of the claims against them and the

grounds upon which each claim rests.” Id.

       When deciding a motion to dismiss under Rule 12(b)(6), a court must accept as

true all well-pleaded facts and draw all reasonable inferences in the light most favorable

to the non-moving party. “To survive a motion to dismiss, the plaintiff’s pleading must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted); Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 553 (2007). A claim is facially plausible when the Court can

draw a reasonable inference from the facts pled that the opposing party is liable for the

alleged misconduct. See Iqbal, 556 U.S. at 678. But “[f]actual allegations that are merely

consistent with a defendant’s liability fall short of being facially plausible.” Chaparro v.

Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012) (internal quotation marks and

citations omitted). Thus, the Court engages in a twostep approach: “When there are well

pleaded factual allegations, a court should assume their veracity and then determine

whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.

                                          Discussion

   A. Shotgun Pleading

       Cape Coral argues the Second Amended Complaint has two defects: Parkhurst

“combines claims against both defendants in each count” and “realleges all preceding

paragraphs in support of each claim.” (Doc. 39 at 1-2). The Court disagrees

       Parkhurst indeed asserts his four counts jointly against both Defendants, and the

first paragraph of each realleges common factual allegations—not “all preceding

paragraphs.” But the Second Amended Complaint is not a shotgun pleading. Realleging
Case 2:19-cv-00863-SPC-NPM Document 42 Filed 09/29/20 Page 4 of 6 PageID 244




factual allegations in each count is appropriate when, as here, the counts are based on a

common set of facts. And pleading jointly against both Defendants is proper because

Parkhurst alleges they were his joint employers and thus each liable for the same

discriminatory conduct. See Abbasi v. Bhalodwala, 149 F. Supp. 3d 1372, 1376 (M.D.

Ga. 2015) (refusing to dismiss complaint as a shotgun pleading when “all of the Plaintiff’s

counts are based on a common factual scenario, and each Defendant is purportedly liable

under each count.”).

   B. Failure to State a Claim

       Counts 1 and 2 state that Defendants unlawfully discriminated against Parkhurst

by terminating him in violation of the ADA and FCRA. Cape Coral argues Parkhurst failed

to “allege any facts which establish that the City participated in or had the ability to control

the decision to terminate Plaintiff.”    (Doc. 39 at 6). Not so. Parkhurst alleges that

Kaletta—his Cape Coral supervisor—unilaterally decided he could return to work after his

first seizure. After his second seizure, Kaletta informed Pinto, Pinto gave Parkhurst the

doctor’s note ultimatum, and Pinto later informed Kaletta that Parkhurst would not return

to work. The Court can reasonably infer from these facts that Kaletta participated in the

termination decision on behalf of Cape Coral. Counts 1 and 2 thus state plausible claims

against Cape Coral.

       Counts 3 and 4 are purportedly based on Defendants’ failure to reasonably

accommodate Parkhurst as required by the ADA and FCRA. But closer scrutiny reveals

they are mere restatements of Counts 1 and 2 awkwardly framed as failure-to-

accommodate claims. Parkhurst does not allege he requested an accommodation, nor

does he allege the need for a particular accommodation was obvious. See Medina v. City
Case 2:19-cv-00863-SPC-NPM Document 42 Filed 09/29/20 Page 5 of 6 PageID 245




of Cape Coral, Fla., 72 F. Supp. 3d 1274, 1278 (M.D. Fla. 2014) (To state a claim for

failure to provide a reasonable accommodation, “the plaintiff must show that she

requested an accommodation or that the need for such an accommodation was obvious

and the entity refused to provide one.”).

       Here is the closest Parkhurst comes to stating what accommodation Defendants

should have made:

       To the extent Hiring 4 U and/or City of Cape Coral takes the position that a
       work authorization or medical release was required for Plaintiff to return to
       his job, because same is not related to Plaintiff’s ability to perform his job
       with or without an accommodation, Defendants should have waived any
       such requirement as a reasonable accommodation to Plaintiff.

(Doc. 36 at 17). But Parkhurst also alleges—in a paragraph incorporated into Counts 3

and 4 by reference—that “Cape Coral does not require a return to work authorization or

a fitness for duty certification for employees in Mr. Parkhurst’s position” and that he could

do the job “with or without an accommodation.” (Doc. 36 at 5, 8). Thus, Parkhurst did

not need an accommodation from Cape Coral.

       At bottom, Parkhurst seemingly complains that Cape Coral should have

accommodated him by not terminating him. The lawfulness of the termination will be

litigated in Counts 1 and 2. It is not a valid basis for a failure-to-accommodate claim.

       Accordingly, it is now

       ORDERED:

       Defendant City of Cape Coral’s Motion to Dismiss Second Amended Complaint

(Doc. 39) is GRANTED in part and DENIED in part.

       (1) Counts 3 and 4 of Parkhurst’s Second Amended Complaint are DISMISSED

          as to City of Cape Coral.
Case 2:19-cv-00863-SPC-NPM Document 42 Filed 09/29/20 Page 6 of 6 PageID 246




      (2) Cape Coral shall file an answer on or before October 14, 2020.

      DONE and ORDERED in Fort Myers, Florida this 29th day of September, 2020.




Copies: All Parties of Record
